Opinion by
Mr. Justice Williams,
The defendant company built its line of street railway, so far as it passed through the township of North Cornwall, without a particle of authority therefor. It not only disregarded the law, but it disregarded the rights of landowners along its line, and by locating its tracks outside the wagon track and grading up its foundation, interfered with access by the plaintiff and others to their buildings and fields from the wagon track. The plaintiff if he had promptly sought to enjoin the building of the road would have been entitled to a decree. His legal rights had been invaded with a high hand, and the courts would have restrained the defendant at the outset. But the plaintiff’s bill filed in 1891 looked practically to compensation. The road was completed along its whole length in December, 1891, and has been in operation continuously from that time. Some two years after its completion, the bill was amended and the plaintiff gave' prominence to his prayer for an injunction and insisted on the want of authority to build in 1891 when the building was actually done. But since then the whole situation has changed.
The township -of North Cornwall has, as it is alleged, ap*199proved, and ratified the occupation of its highways. The expenditures necessary to the completion and equipment of defendant’s road have been made. The public has acquired an interest in the maintenance and operation of the completed line. A chancellor must now consider a widely different question from that which would have been before him if an injunction had been insisted on before the road was completed. A clear legal right has been invaded in the construction of the defendant’s roadway, but whether that road shall now be removed at this point, the operation of the line prevented, and a public inconvenience and loss inflicted is a question more for equitable than strictly legal determination. An injunction is not of right. It will not be issued when upon a broad consideration of the situation of all the parties in interest good conscience does not require it. The learned judge who sat as chancellor in this case was of opinion that, under all the circumstances, the issuing of an injunction at this time would work a much greater injury to the defendant and the public than that which the plaintiff has suffered, and for that reason he refused it on terms that will enable the plaintiff to recover for the actual injury done him. We are not disposed to disturb this conclusion further than to suggest that the court while ascertaining the damages done to the plaintiff should also inquire into the practicability of so constructing causeways or crossings on the defendant’s road as to reduce to the smallest practicable extent the inconvenience and obstruction suffered by the plaintiff in going from the wagon road to his buildings and fields.
The decree is affirmed. All the costs in the court below and in this court to be paid by the defendant.